DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant’s election with traverse of Species I in the reply filed on 9 March 2022 is acknowledged. The applicant argues that the restriction requirement is not proper. However, that is not true. The facts that the species discloses the same subject matter, some overlap limitations, or same terms such as “neural network” does not proof that the restriction requirement is improper. If this is true, then there is no way a restriction requirement can be established, which makes all the previous restriction requirement invalid. Here, claims 1-18 are directed to a neural network process used for training process, which generally uses the training data fed into the neural network to discover or understand patterns. Whereas, claims 19-36 correspond to a neural network process used for the inferencing process, which utilizes the established neural network system by inputting data. Therefore, the restriction requirement was proper, and claims 1-18 will be reviewed on the merits.
Information Disclosure Statement
	The information disclosure statements, filed 3 October 2019 and 11 February 2021, comply with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS forms 1449- Paper No 20191003 and 20210211, are attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/540,717.
a.	Regarding claim 1, claim 7 of the copending application discloses a processor (claim 7, limitation 1), comprising: one or more arithmetic logic units (ALUs) to help generate one or more images of one or more cells based, at least in part, on genetic information associated with the one or more cells (claim 7, limitations 1-2).  
b.	Regarding claim 7, claim 7 of the copending application discloses a system comprising: one or more memories to store genetic information associated with one or more cells (claim 7, limitation 2); and one or more processors to help generate one or more images of the one or more cells based, at least in part, on the genetic information (claim 7, limitation 3).
c.	Regarding claim 13, claim 7 of the copending application discloses amethod comprising: generating one or more images of one or more cells based, at least in part, on genetic information associated with the one or more cells (claim 7, limitation 3); and storing the one or more images (claim 7, limitation 2).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stamatoyannopoulos et al. (hereinafter, “Stam”) (US 2020/0167914 A1).
a.	Regarding claim 1, Stam discloses a processor (Stam discloses that “a central processing unit (CPU, also “processor”) 405 which may be a single core processor, a multi core processor, or plurality of processors for parallel processing. A processor used as part of a control assembly may be a microprocessor” at Fig. 8-405 and ¶ 0188), comprising: one or more arithmetic logic units (ALUs) to help generate one or more images of one or more cells based, at least in part, on genetic information associated with the one or more cells (Stam discloses that “[t]he machine learning module 120 may be configured to process the pre-processed cell population data 104 to extract a meaningful but simplified representation of the cell population data. For example, the machine learning module may be used to generate a set of cell characterization data 106 from the pre-processed cell population data, where the cell characterization data set comprises representations of one or more key attributes of individual cells or a plurality of cells within the population of cells. The cell characterization data set may correspond to a highly compressed, meaningful representation of the cell population data derived from a microscope image or series of microscope images” at Fig. 5-120 and ¶ 0144) (emphasis added).
b.	Regarding claim 2, Stam discloses wherein the one or more ALUs are further to be configured to: accept, as input, background image data and genetic expression data, the genetic expression data associated with visual features of the one or more cells (Stam discloses that “an input cell nucleus image (left) and the feature map (right) obtained by processing the input image using a 5×5 pixel convolutional filter (center; enlarged representation shown). Convolutional filters are general purpose filters used in image processing and convolutional neural network algorithms for smoothing, sharpening, or feature extraction that, when applied to an input image, perform a mathematical operation on a matrix of image pixels, e.g., determining a new value of a central pixel by adding the weighted values of all neighboring pixels together. The two spots indicated in each image provide points of comparison for corresponding locations—one location being positioned in the background and one location comprising a specific location within the image of the cell nucleus” at Fig. 12 and ¶ 0209).
c.	Regarding claims 7-8, claims 7-8 are analogous and correspond to claims 1-2. See rejection of claims 1-2 for further explanation.
d.	Regarding claims 13-14, claims 13-14 are analogous and correspond to claims 1-2. See rejection of claims 1-2 for further explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatoyannopoulos et al. (hereinafter, “Stam”) (US 2020/0167914 A1) in view of Mahmood et al. (“Deep Adversarial Training for Multi-Organ Nuclei Segmentation in Histopathology Images”).
a.	Regarding claim 3, Stam discloses all the previous claim limitations. However, Stam does not disclose wherein the one or more ALUs are further to be configured to: infer the one or more images using a multi-conditional generative adversarial network (GAN) trained using medical image data and genetic expression data.
Mahmood discloses wherein the one or more ALUs are further to be configured to: infer the one or more images using a multi-conditional generative adversarial network (GAN) trained using medical image data and genetic expression data (Mahmood discloses that “  The cycleGAN framework learns a mapping between randomly generated polygon masks and unpaired pathology images” when “[t]he size, location and shape of the nuclei can vary significantly based on patients, clinical condition, organs, cell-cycle phase and aberrant phenotypes” at Fig. 1 and chapter III-D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the cycleGAN of Mahmood to Stam’s machine learning module.
The suggestion/motivation would have been to provide “advantages in that a reproducibility of the input image is improved and boundary artifacts are reduced” (Kang; ¶0007).	
b.	Regarding claim 4, the combination applied in claim 3 discloses wherein the GAN was trained in part by encoding the medical image data and the genetic expression data (Mahmood discloses normalizing pathology images at Fig. 1 and chapter III-B) and fusing the encoded data to generate a synthetic image and a segmentation mask, the synthetic image including a representation of a group of cells blended with a background portion of the medical image data (Stam discloses that “  The cycleGAN framework learns a mapping between randomly generated polygon masks and unpaired pathology images” when “[t]he size, location and shape of the nuclei can vary significantly based on patients, clinical condition, organs, cell-cycle phase and aberrant phenotypes” at Fig. 1 and chapter III-D).
c.	Regarding claim 5, the combination applied in claim 3 discloses wherein the GAN was further trained by passing the synthetic image, the segmentation mask, and a gene code for the genetic expression data to a discriminator for determining a set of loss values, wherein one or more network parameters of the GAN were updated using the set of loss values (Mahmood discloses that “[t]he cycleGAN framework learns a mapping between randomly generated polygon masks and unpaired pathology im-ages. Since cycleGAN is based on consistency loss, the setup also learns a reverse mapping from pathology images to corresponding segmentation or polygon masks . . .  To train this framework for synthetic data generation with unpaired data, the cycleGAN objective consists of an adversarial loss term LGAN and a cycle consistency loss term Lcyc. The adversarial loss is used to match the distribution of translated samples to that of the target distribution and can be expressed for both mapping functions” at Fig. 1 and chapters III-D and E).
d.	Regarding claim 6, the combination applied in claim 3 discloses wherein the GAN as trained utilizes a learned genomic map between visual features of the one or more cells and the genetic expression data (Mahmood discloses three evaluation methods related to ground truth such as Average Pompeiu-Hausdorff (aHD), F1 Score, and Aggregated Jaccard Index (AJI). All of those methods try to utilize the ground truth corresponding to the segmentation mask(s). at chapter IV-B.).
e.	Regarding claims 9-12, claims 9-12 are analogous and correspond to claims 3-6, respectively. See rejection of claims 3-6 for further explanation.
f.	Regarding claims 15-18, claims 15-18 are analogous and correspond to claims 3-6, respectively. See rejection of claims 3-6 for further explanation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609